Beardslev, J.
This is a petition for the removal of stakes set up by the defendant, inclosing ground for planting oysters, brought under Gen. Statutes, § 2356, the material parts of which are as follows:
“ When any natural oyster-bed or any part thereof is designated, inclosed or staked out contrary to the provisions of this chapter, the Superior Court, as a court of equity, in any county in which said oyster-bed is situated, upon the petition of any individual aggrieved, or by the town in which said oyster-bed is situated, against the person claiming the same, * * * shall appoint a committee, who, hav*516ing been sworn and having given notice to the parties, shall hear said petition, and report the facts thereon to such court, and if it shall appear that such oyster-bed has been improperly staked out, the court may order said committee to remove the stakes inclosing the same; the costs to be paid at the discretion of the court.” The case was reserved by the Superior Court for the advice of this court.
The committee to whom the case was referred finds that the defendant in March, 1863, applied to the committee of the town of Clinton appointed for that purpose, to designate the lot in question to be staked out to him for planting oysters, and that thereupon the lot was so designated by the committee, and the defendant staked it out and has kept it inclosed with stakes continuously to this time, and has used the lot each year for laying down or planting oysters upon it.
The committee also finds that the lot in question was, and for more than thirty years had been, a natural oyster-bed, when it was designated to the defendant in 1863.
Upon the trial- the defendant filed a written claim that the occupation of the ground for such a length of time, without disturbance from any source, barred the right of the town to claim that the designation should be set aside; and the same claim is made before this court. As bearing upon this claim, the committee further finds that since 1863 the defendant has all the time claimed that the designation of the lot to him gave him the right to the use of it for laying down and planting oysters upon it, and adds that he has claimed to have on said ground just such rights, no more and no less, as such designation gave him. The meaning of this finding seems to be that he claimed no right except under the designation, but has claimed that he thereby acquired the right to so use the lot. A question was made in the argument of the case, as to what were the nature and extent of the right conferred by a valid designation of a lot which was not a natural oyster-bed, the plaintiff claiming that the person to whom it was made took only a revocable license to use it, and the defendant claiming that he acquired the title to the lot upon which the oysters were planted. The statute *517regarding the powers of the state commissioners of shell fisheries (Gen. Statutes, § 2817), provides that they may grant “perpetual franchises” in the land subject to their jurisdiction, which perhaps suggests the nature of the right conferred by designations by town committees. It is unnecessary however to decide this question, because, if we assume that a valid designation of the lot would have given the defendant a title to it, and that therefore upon the facts found he has claimed such title since 1863, he has gained nothing by reason of the use of the lot under such claim.
The defendant had originally no right to the lot in question or to the exclusive use of it, unless he derived it from the state, the owner of it, and has no right to it by adverse possession except such as he has acquired against the state.
The town of Clinton never had any legal interest in it, nor any power except to appoint a committee which, acting for the state, might designate for individual use lots which were not natural oyster-beds. The lot in question is conclusively found to be a natural oyster-bed in this proceeding, which, although the state is not a nominal party to it, is brought by its authority and on its behalf. It is elementary law that a statute of limitations does not run against the state, the sovereign power.
But the defendant claims that by his occupancy of the lot since the designation in 1863, he has gained the rights which a valid designation of it would have given to him.
• In Town of Derby v. Alling, 40 Conn., 436, in which it was contended that the town had lost the right to build a highway over land formerly dedicated to their use for that purpose, by delay in laying out a street across it, Judge Seymour, in giving the opinion by the court, says : “The public could not be technically disseized, but public as well as private rights may be lost by unreasonable delay in asserting them. They may also be lost by an abandonment of them by those interested in their enforcement. Such abandonment maybe inferred from circumstances, or may be presumed from long continued neglect. The question whether the state has abandoned its rights or forfeited them by neg*518lecfc must be largely dependent upon the circumstances of each particular case. It seems to us that neither should be inferred in this case.”
The action of the committee of the town of Clinton and of the defendant himself informed the public that the ground in question was not a natural oyster-bed, and the people of that town and the public acquiesced in the decision of the committee by leaving the defendant in the undisturbed possession of the lot until this proceeding was commenced.
The committee finds that the people of Clinton had been accustomed every year to resort to the ground in question while it was a natural oyster-bed, and before it was designated to the defendant, to gather native oysters; but the knowledge of the persons who went there at that time can hardly be imputed to the state • or the public at large, who have the beneficial interest in the land.
But the defendant claims that if the designation was originally void by reason of the lot being a natural oyster-bed, it has been legalized by the following statute enacted in 1877:—“ All designations of places for planting or cultivating oysters, within the navigable waters of any town, which have been heretofore made by authority of such town, through its selectmen or oyster-ground committee, are hereby validated and confirmed.” Session Laws of 1877, ch. 94, sec. 2. This claim cannot be sustained. The oyster-ground committee had no jurisdiction over the lot in question. The pretended designation of it by them was a nugatory and void act, not performed “ by authority of the town,” as the town could not authorize it, and so it is not within the language of the healing act. Besides, it is clear that it was not within its intent. The rational construction of the act is that it was designed to cure mere irregularities in the action of the committee, or the omission by the persons to whom lots had been designated of the steps required to be taken by them to make the designation effectual. The legislature has jealously guarded the interest of the public in the natural oyster-beds of the state against appropriation *519by individuals. It is not to be presumed that it has reversed this policy in behalf of persons who are attempting to monopolize their use under a pretense of title.
The defendant also claims that the statute under which this proceeding is brought is in violation of the constitution because it does not. provide for a trial by jury. By it the petition is to be brought to the Superior Court as a court of equity, either by the town or a party aggrieved. The facts are to be determined by a committee to be appointed by the court and reported to the court, which, if the allegations of the petition are found to be true, may administer specific relief by causing the stakes unlawfully set up to be removed.
We fail to see that the constitutional provision referred to is violated by this statute. The defendant by collusion or mistake has procured the form of a designation to himself of natural oyster ground. The pretended designation is void, and the title of the public to the ground is not affected by it, but it, and the stakes set up by the defendant as evidence of it, constitute a cloud upon the title to the ground and tend to deter the public from the enjoyment of it.
It would seem that, independently of the statute, the case would be a proper one for equitable interference, and that the state might upon general principles maintain a petition for the removal of the cloud thus cast upon its title by the cancellation of the designation and the destruction of the evidence of it.
The defendant claims that the provision in the statute that the petition may be brought in the name of the town or person aggrieved, and that the hearing shall be had before a committee, makes the proceeding one before a statutory tribunal instead of one before a court of equity.
This claim is answered by the statute, which expressly confers upon the Superior Court as a court of equity jurisdiction of the proceeding. Although the state is not a nominal plaintiff, it is a party in interest represented by the town *520or person who brings the suit by its authority and to enforce its- rights.
The provision that the court should appoint a committee to hear the case was doubtless made in view of the peculiar nature of the question involved. The legislature has required the court to do what in other equity suits it has left to its discretion. No reason appears to question its power to make the enactment.
The Superior Court is advised to render judgment for the plaintiff.
I
In this opinion Park, C. J., and Pardee and Loomis, Js., concurred.